DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/6/2019, 11/7/2019, 1/2/2020, 2/27/2020, 5/19/2020, 5/20/2020, 7/24/2020, 1/17/2021, 4/27/2021, 8/13/2021 and 12/11/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the limitation “pressure of a gas of the substrate transfer chamber is equal to or higher than pressure of a gas of the reaction chamber” in lines 8-9 of the claim, which appears grammatical incorrect and thus the Examiner suggests amending the limitation to “a pressure of a gas of the substrate transfer chamber is equal to or higher than a pressure of a gas of the reaction chamber”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least one substrate” in line 3 of the claim, however a “at least one substrate” element was already introduced earlier in line 2 of the claim, and thereby it is unclear whether the “at least one substrate” in line 3 of the claim is directed to that same element and therefore should be properly amended to "the at least one substrate" or directed to an entirely different element and therefore should be amended with specific language to distinguish it from the already introduced element.
Claim 1 recites “a gas [associated with the substrate transfer chamber]” in line 8 of the claim, however "a gas [associated with the substrate transfer chamber]” element was already introduced earlier in line 5 of the claim, and thereby it is unclear whether the “a gas” in line 8 of the claim is directed to that same element and therefore should be properly amended to "the gas" or directed to an entirely different element and therefore should be amended with specific language to distinguish it from the already introduced element.
Claim 2 recites “a gas [associated with the substrate transfer chamber]” in line 2 of the claim, however "a gas [associated with the substrate transfer chamber]” element was already introduced earlier in line 5 of claim 1, which claim 2 depends from, and thereby it is unclear whether the “a gas” in line 2 of the claim is directed to that same element and therefore should be properly amended to "the gas" or directed to an entirely different element and therefore should be amended with specific language to distinguish it from the already introduced element.
	
Claim 6 recites “a gas [associated with the substrate transfer chamber since it is connected to the gas supply line]” in line 2 of the claim, however "a gas [associated with the substrate transfer chamber]” element was already introduced earlier in line 5 of claim 1, which claim 6 depends from, and thereby it is unclear whether the “a gas” in line 2 of the claim is directed to that same element and therefore should be properly amended to "the gas" or directed to an entirely different element and therefore should be amended with specific language to distinguish it from the already introduced element.
Claim 6 recites the limitation "the substrate supply line" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites “at least one substrate” in line 3 of the claim, however a “at least one substrate” element was already introduced earlier in line 2 of the claim, and thereby it is unclear whether the “at least one substrate” in line 3 of the claim is directed to that same element and therefore should be properly amended to "the at least one substrate" or directed to an entirely different element and therefore should be amended with specific language to distinguish it from the already introduced element.
Claim 18 recites “at least one substrate” in lines 2 and 3-4 of the claim, respectively, however a “at least one substrate” element was already introduced earlier in line 2 of claim 1, which claim 18 depends from, and thereby it is unclear whether the “at least one substrate” in lines 2 and 3-4 of the claim, respectively, are directed to that same element and therefore should be properly amended to "the at least one substrate" or directed to an entirely different element and therefore should be amended with specific language to distinguish it from the already introduced element.
Claim 18 recites the limitation "the temperature control unit" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the first chamber" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the second chamber" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites “a gas” in line 5 of the claim, however "a gas” element was already introduced earlier in line 5 of claim 1, which claim 18 depends from, and thereby it is unclear whether the “a gas” in line 5 of the claim is directed to that same element and therefore should be properly amended to "the gas" or directed to an entirely different element and therefore should be amended with specific language to distinguish it from the already introduced element.
Claim 19 recites “at least one substrate” in lines 3, 4, 14-15 and 15 of the claim, respectively, however a “at least one substrate” element was already introduced earlier in line 2 of the claim, and thereby it is unclear whether the “at least one substrate” in lines 3, 4, 14-15 and 15 of the claim, respectively are directed to that same element and therefore should be properly amended to "the at least one substrate" or directed to an entirely different element and therefore should be amended with specific language to distinguish it from the already introduced element.
Note the dependent claims 2-15, 17-18 and 20 necessarily inherit the indefiniteness of the claims on which they depend.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Reuter et al. (US 2019/0362989 A1, hereinafter “Reuter”).
Regarding independent claim 1, Figures 1-3 of Reuter disclose a substrate processing system comprising: 
a reaction chamber 102 (“processing portion”- ¶0032) providing a space where at least one substrate 205 (“substrate”- ¶0032) is processed (¶0032); 
a substrate transfer chamber 108C (“factory interface chamber”- ¶0037) configured to supply at least one substrate 205 to the reaction chamber 102, since chamber 108C includes robot 117 which is used to transfer substrate 205 to chamber 102 via chamber 112 (¶0038); and 
at least one heater 126 (“heating members”- ¶0048) configured to heat a gas 109 (“purge gas”- ¶0042) supplied to the substrate transfer chamber 108C (¶0048), 
wherein, when the reaction chamber 108C and the substrate transfer chamber 102 communicate with each other (¶0036), wherein there is a pressure of a gas 109 of the substrate transfer chamber 108C, and a pressure of a gas of the reaction chamber 102, since a plasma vapor deposition process is performed in chamber 102 (¶0035) which inherently utilizes a least one gas, and gases inherently have an associated pressure.
Reuter does not expressly disclose wherein pressure of a gas of the substrate transfer chamber is equal to or higher than pressure of a gas of the reaction chamber.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reuter such that wherein pressure of a gas of the substrate transfer chamber is equal to or higher than pressure of a gas of the reaction chamber for the purpose of choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007)), since the pressure of a gas of the substrate transfer chamber can only be less than, is equal to or higher than the pressure of a gas of the reaction chamber.
Regarding claim 2, Figures 1-3 of Reuter disclose wherein the at least one heater 126 is arranged at the substrate transfer chamber 108C, and accordingly, a gas 109 inside the substrate transfer chamber 108C is heated (¶0048).
Regarding claim 3, Figures 1-3 of Reuter disclose the substrate processing system further comprising a protective cover (i.e., the walls of apparatus 108- ¶0037) configured to block heat radiated from the at least one heater 126, since the walls of apparatus 108 surround and cover heater 126 such that some degree of heat from heater 126 would be block by the walls.
Regarding claim 4, Figures 1-3 of Reuter disclose wherein the protective cover (i.e., the walls of apparatus 108- ¶0037) is arranged between the substrate transfer chamber 108C and the reaction chamber 102.
Regarding claim 5, Figures 1-3 of Reuter disclose the substrate processing system further comprising a gas supply line (i.e., the “conduits” which connects gas supplier 119 to chamber 108C- ¶0042) connected to the substrate transfer chamber 108C.
Regarding claim 6, Figure 5A of Reuter disclose wherein the at least one heater 526 (which is analogous to 126) is arranged at the gas supply line, and accordingly, a gas 109 passing through the substrate supply line is heated (¶0057).
Regarding claim 10, Figures 1-3 of Reuter disclose the substrate processing system further comprising a substrate transfer unit 117 (“load/unload robot”- ¶0038) arranged at the substrate transfer chamber 108C, wherein the substrate transfer unit 117 comprises a cooling member, since unit 117 would be cooling when the purge gas heating process ends.
Regarding claim 11, Figures 1-3 of Reuter disclose wherein there is a temperature of the gas 109 heated by the at least one heater 126 (¶0054), and there is an internal temperature of the reaction chamber 102, since there is inherently an internal temperature for chamber 102.
Reuter does not expressly disclose wherein the temperature of the gas heated by the at least one heater is equal to or higher than the internal temperature of the reaction chamber.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reuter such that wherein the temperature of the gas heated by the at least one heater is equal to or higher than the internal temperature of the reaction chamber for the purpose of choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007)), since the temperature of the gas heated by the at least one heater can only be less than, equal to or higher than the internal temperature of the reaction chamber.
Regarding claim 12, Figures 1-3 of Reuter disclose wherein, when a substrate 205 is introduced from the substrate transfer chamber 108C to the reaction chamber 102 (¶0036), there is the temperature of the gas 109 heated by the at least one heater 126 (¶0054) and there is the internal temperature of the reaction chamber, since there is inherently an internal temperature for chamber 102.
Reuter does not expressly disclose wherein the temperature of the gas heated by the at least one heater is higher than the internal temperature of the reaction chamber.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reuter such that wherein the temperature of the gas heated by the at least one heater is higher than the internal temperature of the reaction chamber for the purpose of choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007)), since the temperature of the gas heated by the at least one heater can only be less than, equal to or higher than the internal temperature of the reaction chamber.
Regarding claim 13, the recited limitation “wherein the at least one heater is further configured to heat the gas before a substrate is introduced to the reaction chamber” (i.e., function) does not structurally distinguish an apparatus claim from the prior art apparatus. see In re Danly, 263 F.2d 844, 838 (CCPA 1959) (apparatus claims must distinguish in terms of structure rather than function).  The only structural limitation that appears to be required for the prior art apparatus to be capable of performing the aforementioned function is the arrangement of the at least one heater, the gas, the substrate and the reaction chamber, which Reuter clearly shows or in other words, the prior art appears to inherently possess the capability of performing the recited functions.  see also In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (citing In re Swinehart, 439 F.2d 210 (CCPA 1971) to emphasize that “where the Patent [and Trademark] Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.").  It is in this regard that the claim is considered met.
Regarding claim 14, the recited limitation “wherein the at least one heater is further configured to heat the gas before a substrate is discharged from the reaction chamber” (i.e., function) does not structurally distinguish an apparatus claim from the prior art apparatus. see In re Danly, 263 F.2d 844, 838 (CCPA 1959) (apparatus claims must distinguish in terms of structure rather than function).  The only structural limitation that appears to be required for the prior art apparatus to be capable of performing the aforementioned function is the arrangement of the at least one heater, the gas, the substrate and the reaction chamber, which Reuter clearly shows or in other words, the prior art appears to inherently possess the capability of performing the recited functions.  see also In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (citing In re Swinehart, 439 F.2d 210 (CCPA 1971) to emphasize that “where the Patent [and Trademark] Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.").  It is in this regard that the claim is considered met.
Regarding claim 15, Figures 1-3 of Reuter disclose wherein at least some of the gas 109 heated by the at least one heater 126 is introduced from the substrate transfer chamber 108C to the reaction chamber 102, since some portion of gas 109 would flow from chamber 108C to chamber 102 via chamber 112 when the interfaces between the respective chambers are open.
Additionally, the recited limitation “wherein at least some of the gas heated by the at least one heater is introduced from the substrate transfer chamber to the reaction chamber” (i.e., function) does not structurally distinguish an apparatus claim from the prior art apparatus. see In re Danly, 263 F.2d 844, 838 (CCPA 1959) (apparatus claims must distinguish in terms of structure rather than function).  The only structural limitation that appears to be required for the prior art apparatus to be capable of performing the aforementioned function is the arrangement of the at least one heater, the gas, the substrate transfer chamber and the reaction chamber, which Reuter clearly shows or in other words, the prior art appears to inherently possess the capability of performing the recited functions.  see also In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (citing In re Swinehart, 439 F.2d 210 (CCPA 1971) to emphasize that “where the Patent [and Trademark] Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.").  It is in this regard that the claim is considered met.
Regarding independent claim 16, Figures 1-3 of Reuter disclose a substrate processing system comprising: 
a first chamber 102 (“processing portion”- ¶0032) providing a space where at least one substrate 205 (“substrate”- ¶0032) is accommodated; 
a second chamber 108C (“factory interface chamber”- ¶0037) configured to transfer at least one substrate 205 to the first chamber 102, since chamber 108C includes robot 117 which is used to transfer substrate 205 to chamber 102 via chamber 112 (¶0038); and 
a temperature control unit 125 (“controller”- ¶0046) configured to change a temperature of a gas 109 (“purge gas”- ¶0042) in the second chamber 108C (¶¶0046-0048, 0054-0055).
Regarding claim 17, Figures 1-3 of Reuter disclose wherein the gas 109 having the temperature changed by the temperature control unit 125 is introduced from the second chamber 108C to the first chamber 102, since some portion of gas 109 would flow from chamber 108C to chamber 102 via chamber 112 when the interfaces between the respective chambers are open.
Additionally, the recited limitation “wherein the gas having the temperature changed by the temperature control unit is introduced from the second chamber to the first chamber” (i.e., function) does not structurally distinguish an apparatus claim from the prior art apparatus. see In re Danly, 263 F.2d 844, 838 (CCPA 1959) (apparatus claims must distinguish in terms of structure rather than function).  The only structural limitation that appears to be required for the prior art apparatus to be capable of performing the aforementioned function is the arrangement of the temperature control unit, the gas, the first chamber and the second chamber, which Reuter clearly shows or in other words, the prior art appears to inherently possess the capability of performing the recited functions.  see also In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (citing In re Swinehart, 439 F.2d 210 (CCPA 1971) to emphasize that “where the Patent [and Trademark] Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.").  It is in this regard that the claim is considered met.
Regarding claim 18, Figures 1-3 of Reuter disclose the substrate processing system further comprising a third chamber 112 (“load lock”- ¶0036) providing a space where at least one substrate 205 is accommodated (¶0036).
Additionally, the recited limitation “wherein the temperature control unit is further configured to, when at least one substrate is moved from the first chamber to the third chamber, change a temperature of a gas in the second chamber to correspond to a temperature condition of the third chamber” (i.e., function) does not structurally distinguish an apparatus claim from the prior art apparatus. see In re Danly, 263 F.2d 844, 838 (CCPA 1959) (apparatus claims must distinguish in terms of structure rather than function).  The only structural limitation that appears to be required for the prior art apparatus to be capable of performing the aforementioned function is the arrangement of the at least one substrate, the temperature control unit, the gas, the first chamber, the second chamber and the third chamber, which Reuter clearly shows or in other words, the prior art appears to inherently possess the capability of performing the recited functions.  see also In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (citing In re Swinehart, 439 F.2d 210 (CCPA 1971) to emphasize that “where the Patent [and Trademark] Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.").  It is in this regard that the claim is considered met.
Regarding independent claim 19, Figures 1-3 of Reuter disclose a substrate processing system comprising: 
a load lock chamber 116 (“substrate carriers... front opening unified pods”- ¶0038) configured to accommodate at least one substrate 205 (“substrate”- ¶0032) (¶0038); 
a reaction chamber 102 (“processing portion”- ¶0032) providing a space where at least one substrate 205 is processed (¶0032); 
a substrate transfer chamber 108C (“factory interface chamber”- ¶0037) configured to transfer at least one substrate 205 between the load lock chamber 116 and the reaction chamber 102, since chamber 108C includes robot 117 which is used to transfer substrate 205 to chamber 102 via chamber 112 (¶0038); 
a gas supplier 119 (“purge gas supply”- ¶0042) configured to supply a gas 109 (“purge gas”- ¶0042) to the substrate transfer chamber 108C (¶0042); 
a gas supply line (i.e., the “conduits” which connects gas supplier 119 to chamber 108C- ¶0042) connecting the gas supplier 119 and the substrate transfer chamber 108C; and 
at least one heater 126 (“heating members”- ¶0048) arranged at at least one of the gas supplier 119, the substrate transfer chamber 108C, and the gas supply line, and configured to heat the gas 109 (¶0048), 
wherein, when the reaction chamber 102 and the substrate transfer chamber 108C communicate, at least some of the gas 109 heated by the at least one heater 126 is introduced from the substrate transfer chamber 108C to the reaction chamber 102, since some portion of gas 109 would flow from chamber 108C to chamber 102 via chamber 112 when the interfaces between the respective chambers are open.
Additionally, the recited limitation “wherein, when the reaction chamber and the substrate transfer chamber communicate, at least some of the gas heated by the at least one heater is introduced from the substrate transfer chamber to the reaction chamber, and the at least one heater is further configured to heat the gas before at least one substrate is introduced to the reaction chamber and before at least one substrate is discharged from the reaction chamber” (i.e., function) does not structurally distinguish an apparatus claim from the prior art apparatus. see In re Danly, 263 F.2d 844, 838 (CCPA 1959) (apparatus claims must distinguish in terms of structure rather than function).  The only structural limitation that appears to be required for the prior art apparatus to be capable of performing the aforementioned function is the arrangement of the at least one heater, the gas, the substrate transfer chamber and the reaction chamber, which Reuter clearly shows or in other words, the prior art appears to inherently possess the capability of performing the recited functions.  see also In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (citing In re Swinehart, 439 F.2d 210 (CCPA 1971) to emphasize that “where the Patent [and Trademark] Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.").  It is in this regard that the claim is considered met.
Regarding claim 20, Figures 1-3 of Reuter disclose the substrate processing system further comprising a protective cover (i.e., the walls of apparatus 108- ¶0037) arranged between the substrate transfer chamber 108C and the load lock chamber 116 and configured to block heat radiated from the at least one heater 126, since the walls of apparatus 108 surround and cover heater 126 such that some degree of heat from heater 126 would be block by the walls.
Allowable Subject Matter
Claims 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 7 (which claims 8-9 depend from), the prior art of record including Reuter, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the at least one heater comprises: a first heater arranged at the gas supply line; and a second heater arranged at the substrate transfer chamber”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ohashi (US 2015/0294860 A1), which discloses a substrate processing system comprising at least one heater configured to heat a gas supplied to a substrate transfer chamber.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/Primary Examiner, Art Unit 2895